

116 S3177 IS: Strengthening Oversight for Veterans Act of 2020
U.S. Senate
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3177IN THE SENATE OF THE UNITED STATESJanuary 9, 2020Mr. Tester (for himself and Mr. Lankford) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo provide the Inspector General of the Department of Veterans Affairs testimonial subpoena
			 authority, and for other purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Oversight for Veterans Act of 2020.
		2.Testimonial subpoena authority of the Inspector General of the Department of Veterans Affairs
 (a)In generalSection 312 of title 38, United States Code, is amended by adding at the end the following new subsection:
				
 (c)(1)(A)In addition to the authority otherwise provided by the Inspector General Act of 1978 (5 U.S.C. App.) and in accordance with the requirements of this subsection, the Inspector General, in carrying out the provisions of this section, may require by subpoena the attendance and testimony of witnesses as necessary in the performance of the functions assigned to the Inspector General by the Inspector General Act of 1978 (5 U.S.C. App.) and this section, which in the case of contumacy or refusal to obey, such subpoena shall be enforceable by order of any appropriate district court of the United States.
 (B)An Inspector General may not require by subpoena the attendance and testimony of any current Federal employees, but may use other authorized procedures.
 (2)The authority to issue a subpoena under paragraph (1) may not be delegated. (3)(A)If the Inspector General intends to issue a subpoena, the Inspector General shall notify the Attorney General of such intent.
 (B)Not later than 10 days after the date on which the Attorney General is notified pursuant to paragraph (1), the Attorney General may object to the issuance of the subpoena if the subpoena will interfere with an ongoing investigation and, if the Attorney General makes such an objection, the Inspector General may not issue the subpoena.
 (C)If the Attorney General does not object to the issuance of the subpoena during the 10-day period described in subparagraph (B), the Inspector General may issue the subpoena.
 (4)Before requiring by subpoena under paragraph (1) the attendance and testimony of a witness, the Inspector General shall, to the degree practicable—
 (A)notify the witness of the intent of the Inspector General to issue the subpoena; and (B)provide the witness an opportunity to attend and testify voluntarily.
 (5)Whenever requiring by subpoena under paragraph (1) the attendance and testimony of a witness, the Inspector General shall, to the greatest extent practicable, travel to residence of the witness, the principal place of business of the witness, or other similar location that is in proximity to the residence of the witness.
 (6)(A)Along with each semiannual report submitted by the Inspector General pursuant to section 5(b) of the Inspector General Act of 1978 (5 U.S.C. App. 5(b)), the Inspector General shall include a report on the exercise of the authority provided by paragraph (1).
 (B)Each report submitted under subparagraph (A) shall include, for the most recently completed six-month period, the following:
 (i)The number of testimonial subpoenas issued and the number of individuals interviewed pursuant to such subpoenas.
 (ii)The number of proposed testimonial subpoenas with respect to which the Attorney General objected under paragraph (3)(B).
 (iii)A discussion of any challenges or concerns that the Inspector General has encountered exercising the authority provided by paragraph (1).
 (iv)Such other matters as the Inspector General considers appropriate.. (b)Effective date (1)In generalExcept as provided in paragraph (2), subsection (c) of section 312 of title 38, United States Code, as added by subsection (a), shall take effect on the date of the enactment of this Act.
 (2)Semiannual reportParagraph (4) of subsection (c) of such section, as so added, shall take effect on the date that is seven months after the first day of the first fiscal year beginning after the date of the enactment of this Act.